By a prior order of this court on this appeal by defendant from a judgment of the Supreme Court, Queens County, rendered June 20, 1967, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence, we affirmed the judgment by a three to two vote, but the Court of Appeals modified our order by remitting the case to the Criminal Term for a hearing on the issue of the in-court identification of defendant for the reasons stated in the dissenting opinion in this court (People v. Hanley, 32 A D 2d 1039, mod. 27 N Y 2d 648). Such hearing has been held and an order was made thereon by the Criminal Term dated May 6, 1971, which adjudged “as a matter of law that the pretrial identification of defendant did not violate his rights to due process of law under the Fifth Amendment to the Constitution of the United States (People v. Ganci, 27 N Y 2d at p. 427).” Defendant has also appealed from said order. Judgment rendered June 20, 1967 and order dated May 6,1971 affirmed. No opinion. Martusello, Acting P. J., Latham, Shapiro, Brennan, JJ., concur.